IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT



WELLS FARGO BANK, NA                    : No. 76 EM 2014
                                        :
                                        :
           v.                           :
                                        :
                                        :
JOHN DOE, ROBIN NIXON AND               :
RAYMOND PRATT                           :
                                        :
                                        :
PETITION OF: ROBIN NIXON                :


                                     ORDER


PER CURIAM
     AND NOW, this 8th day of August, 2014, the Petition for Review is DENIED.